Citation Nr: 0828435	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an injury to the left ring 
finger.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lumbosacral strain (claimed as mechanical low 
back pain).

3. Entitlement to an increased rating in excess of 10 percent 
for gastroesophageal reflux disorder (GERD).

4. Entitlement to an increased rating in excess of 10 percent 
for chronic sinusitis.

5. Entitlement to an increased rating in excess of 10 percent 
for patellar tendonitis, left knee.

6. Entitlement to an increased rating in excess of 10 percent 
for patellar tendonitis, right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to April 
1995, and from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that declined to reopen the 
veteran's claims of entitlement to service connection for 
residuals of injury to the left ring finger and entitlement 
to service connection for lumbosacral strain (claimed as 
mechanical low back pain) on the basis that new and material 
evidence had not been submitted to reopen the claims.  By 
that same rating action, the RO granted increased ratings for 
the veteran's patellar tendonitis of the left and right 
knees, each rated 10 percent disabling; and denied an 
increased rating for GERD and chronic sinusitis, each with a 
disability rating of 10 percent.  The veteran perfected a 
timely appeal of these determinations to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a Veterans Law Judge (VLJ) on November 28, 
2007.  However, the veteran cancelled the hearing.  As the 
record does not contain further explanation as to why the 
veteran cancelled the hearing, or any additional requests for 
an appeals hearing, the Board deems the veteran's request for 
an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the 
veteran's claims seeking entitlement to service connection 
for residuals of a left ring finger and a low back disorder, 
to include lumbosacral strain (claimed as low back pain).  
The veteran did not file an appeal as to these claims.

2.  Since the July 2001 denial of the veteran's service 
connection claim for residuals of injury to the left ring 
finger, no evidence not previously considered and relating to 
an unestablished fact necessary to substantiate the claim has 
been received by VA.

3.  Since the July 2001 denial of the veteran's service 
connection claim for lumbosacral strain (claimed as 
mechanical low back pain), no evidence not previously 
considered and relating to an unestablished fact necessary to 
substantiate the claim has been received by VA.

4.  The veteran's GERD is not productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

5.  The veteran's chronic sinusitis approximates more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, but does not approximate radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

6.  The veteran's patellar tendonitis of the left and right 
knees does not more closely approximate limitation to 30 
degrees of flexion than 60 degrees, does not more closely 
approximate limitation to10 degrees of extension than 
limitation to 5 degrees, and is not productive of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1. New and material evidence to reopen a previously denied 
claim of entitlement to service connection for residuals of 
injury to the left ring finger has not been received.  38 
U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2. New and material evidence to reopen a previously denied 
claim of entitlement to service connection for lumbosacral 
strain (claimed as mechanical low back pain) has not been 
received.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3. The criteria for an increased rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2007).

4. The criteria for an increased rating of 30 percent, but no 
more, for chronic sinusitis, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Codes 6510-6514 (2007).

5. The criteria for an increased rating in excess of 10 
percent for patellar tendonitis, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5020, 5257, 5260, 5261 (2007).

6. The criteria for an increased rating in excess of 10 
percent for patellar tendonitis, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5020, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November and 
December 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to reopen a previously denied claim based on new 
and material evidence, to establish entitlement to service 
connection, and to establish entitlement to an increased 
rating, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In this 
regard, the November 2005 letter stated that the veteran's 
claim for his back was previously denied because no current 
objective, clinical findings or test result supported a 
diagnosis, and that his left ring finger was denied because 
there was no evidence of a current disability.  The letter 
also stated that the evidence submitted by the veteran to 
reopen these claims must therefore relate to establishing 
those facts.  Thus, with respect to the veteran's new and 
material evidence claims, the Board finds that the November 
2005 letter adequately describes the basis of the veteran's 
previous denials, as well as the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denials.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the veteran's increased rating claims for his 
right and left knee patellar tendonitis, the November 2005 
and December 2005 letters, as well as a letter dated in March 
2006, informed the veteran that he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of his disabilities and the effect that 
worsening had on the veteran's employment, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that were relevant 
to establishing entitlement to increased compensation.  Also, 
the March 2006 letter informed the veteran that his 
disability ratings would be determined by applying relevant 
the diagnostic codes.  The Board notes that a notice letter 
describing the specific measurement of range of motion needed 
for an increased rating was not provided to the veteran.  
However, the April 2006 rating decision informed the veteran 
that a higher evaluation of 20 percent was not warranted for 
either of his knee disabilities unless there was evidence of 
moderate subluxation or lateral instability of the knee, 
semilunar cartilage was dislocated with a frequent episodes 
of locking, pain and effusion into the joint, or leg flexion 
was limited to 30 degrees or extension was limited to 15 
degrees.  Thus, the Board finds that, although VCAA notice 
was inadequate on the third element described in Vazquez-
Flores, the veteran was provided information such that a 
reasonable person would have had general notice of the 
specific measurements needed to establish an increased rating 
for either of his knee disabilities.  Moreover, the Board 
notes that the veteran was provided a VA examination in 
February 2006 that included the specific range of motion 
measurements required to establish a rating for the veteran's 
knee disabilities.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior the initial unfavorable 
decisions in this case as required by the VCAA.  However, 
after adequate notice was provided to the veteran, the 
veteran was afforded an opportunity to respond, and the AOJ 
subsequently reviewed the claim and issued a Statement of the 
Case to the veteran in October 2006.  Thus, the Board finds 
that the veteran was not prejudiced by any inadequate notice, 
and that there is no reason to believe a different result 
would have been obtained had the error not occurred.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claims were readjudicated in 
October 2006.  As such, any notice deficiencies related to 
the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
several VA compensation and pension examinations, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. New and Material Evidence

The veteran's claims of entitlement to service connection for 
residuals of injury to the left ring finger and entitlement 
to service connection for lumbosacral strain were previously 
denied in a July 2001 rating decision, and that decision 
became final.  The bases of the denials were that there was 
no evidence of a current disability as a residual of a left 
finger injury, and that although a VA examination report 
showed a diagnosis of lumbosacral strain, there was no 
current objective clinical findings or test results to 
support the diagnosis, and the examination was entirely 
normal, so that service connection was denied because the 
evidence did not show that the condition, which existed prior 
to entry into service, became worse as a result of military 
service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the claims folder was reviewed, 
including VA medical treatment records dated from May 2001 to 
June 2004 and all other records associated from the time of 
the July 2001 denial.  

With respect to the veteran's claim of service connection for 
residuals of a left ring finger injury, the record associated 
with the claims folder since the July 2001 denial does not 
reflect any diagnosis, treatment, or objective medical 
findings of symptoms with respect to the veteran's left 
finger injury.  In short, the record reflects no new evidence 
of a current disability relating to residuals of a left 
finger injury.  As no new evidence has been submitted 
relating to the unestablished fact necessary to substantiate 
the veteran's service connection claim for residuals of a 
left ring finger injury, the Board finds that new and 
material evidence to reopen the claim has not been submitted.

With respect to the veteran's claim of service connection for 
lumbosacral strain, the Board notes that the evidence 
received since the July 2001 denial includes VA medical 
treatment records from May 2001 to February 2002 which 
indicate a history, per May 2001 Compensation and Pension 
examination, of lumbosacral strain.  They also indicate a 
history of low back and neck ache, given by the veteran.  
However, such records contain no objective clinical findings, 
test results, or any other objective medical evidence in 
support of a diagnosis of lumbosacral strain.  In this 
regard, the Board notes that a both a diagnosis of 
lumbosacral strain on May 2001 VA examination and a history 
of low back pain given by the veteran were of record and 
considered by the RO in the July 2001 denial of the veteran's 
service connection claim.  The Board also notes that the 
veteran's service connection claim for lumbosacral strain was 
denied in July 2001 on the basis that although a VA 
examination report showed a diagnosis of lumbosacral strain, 
there was no current objective clinical findings or test 
results to support the diagnosis, and the examination was 
entirely normal, so that service connection was denied 
because the evidence did not show that the condition, which 
existed prior to entry into service, became worse as a result 
of military service.  Thus, as the record does not provide 
any new evidence relating to any objective medical findings 
of the veteran's lumbosacral strain, no new evidence has been 
submitted that relates to the unestablished fact necessary to 
substantiate the veteran's claim of service connection for 
lumbosacral strain. 

Accordingly, the Board finds that new and material evidence 
has not been submitted to open previously denied claims of 
entitlement to service connection for residuals of a left 
ring finger injury and lumbosacral strain.

III. Increased Disability Ratings

The veteran argues that he is entitled to initial disability 
ratings in excess of 10 percent for GERD and chronic 
sinusitis, and disability ratings in excess of 10 percent for 
patellar tendonitis the left and right knees.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Also, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Thus, staged ratings are appropriate where there are 
multiple time periods with distinctly different degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  For an increased 
rating claim, VA focuses on the evidence concerning the state 
of the disability from the time period one year before the 
claim was filed until VA makes a final decision on the claim.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. GERD

The veteran's GERD is rated under Diagnostic Code (DC) 7346 
for hiatal hernia.  

DC 7346 provides a 10 percent evaluation when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

In the instant case, on May 2001 VA examination, the reported 
a history of frequent indigestion, epigastric discomfort, 
excessive gas, and reflux, with symptoms beginning around 
1999.  The veteran reported undergoing evaluation though his 
local treatment facility, and being placed on Prilosec with 
good results and relief of symptoms, and that he continued to 
be on this medication at the time.

The veteran underwent a VA double contrast upper 
gastrointestinal radiology series in August 2002.  On 
examination, the esophagus was unremarkable, gastroesophageal 
junction was unremarkable without evidence of hiatal hernia 
and no demonstrable gastroesophageal reflux noted, stomach 
and duodenum showed normal size, shape, and usual pattern, no 
masses were filling defect, there were no ulcers or mucosal 
thickening, and proximal jejunum appeared unremarkable.  The 
veteran was diagnosed as having a negative double contrast 
upper GI series. 

The veteran was afforded a VA examination in July 2004.  On 
examination, the veteran reported that he was initially given 
Prilosec but that burning in his chest and throat continued 
to be unresolved.  He also reported that later on it did 
improve and had not returned, but that in the last four 
months he had noticed symptoms continuing to reoccur with 
burning in the chest, heartburn, and indigestion.  He denied 
weight gain but stated that he had had weight loss.  He 
denied nausea and vomiting, and did not report constipation 
or diarrhea.  On physical examination, the veteran was a 
well-nourished, well developed man with no evidence of anemia 
or pallor.  His abdomen was large and nontender, did not have 
pain on palpation, and had normoactive bowel sounds.  The 
veteran was diagnosed as having GERD, for which he was 
treated with Prilosec and Rabeprazole.  It was noted that he 
did have reoccurrence of the symptoms of esophageal reflux.  

The veteran was afforded another VA examination in February 
2006.  On examination, it was noted that there was a history 
of dysphagia, which occurred rarely, less than monthly, a 
history of esophageal pain in the substernal location of 
weekly frequency, a history of heartburn or pyrosis 
associated with esophageal disease which occurred weekly, no 
history of regurgitation, and no history of hematemesis or 
melena.  On examination, there were no signs of anemia.  The 
veteran was diagnosed as having GERD with no significant 
effects on occupation, and no effects on normal daily 
activities.

After reviewing the record, the Board finds that the 
veteran's GERD does not more closely approximate the criteria 
for a 30 percent disability rating under DC 7346 than those 
for a 10 percent disability rating. 

The record does not reflect GERD productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  On 
February 2006 VA examination, the veteran reported rare 
dysphagia, occurring less than monthly, and no history of 
regurgitation, hematemesis, or melena.  Moreover, the 
veteran's GERD has not been shown in the record to be 
productive of considerable impairment of health.  In this 
regard, the Board notes the veteran's negative VA double 
contrast upper gastrointestinal radiology series in August 
2002, on which the esophagus was unremarkable, 
gastroesophageal junction was unremarkable without evidence 
of hiatal hernia, and there was no demonstrable 
gastroesophageal reflux noted.  The Board also notes that on 
February 2006 VA examination, the veteran's GERD was noted to 
have no significant effects on occupation and no effects on 
normal daily activities.

The Board notes that on July 2004 and February 2006 VA 
examinations, the veteran complained of heartburn/pyrosis, 
indigestion, and esophageal pain in the substernal location 
of weekly frequency.  However, the Board notes that these 
findings are most consistent with a 10 percent rating under 
DC 7346, which is warranted when the evidence shows two or 
more of the symptoms for the 30 percent evaluation, such as 
pyrosis and substernal pain, of less severity than 
persistently recurrent epigastric distress productive of 
considerable impairment of health.

Accordingly, a disability rating in excess of 10 percent for 
GERD is not warranted.



B. Chronic Sinusitis

The veteran's chronic sinusitis is rated under DC 6513 for 
chronic maxillary sinusitis.  DCs 6510 to 6514 are rated 
under the General Rating Formula for Sinusitis.  See 
38 C.F.R. § 4.97, DCs 6510-6514.

Under DC 6513, a noncompensable evaluation is awarded where 
the condition is detected by x-ray only.  A 10 percent 
evaluation is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
maximum 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.

On May 2001 VA examination, examination of the nose, sinuses, 
mouth and throat revealed that nares were patent, septum 
appeared midline and without lesion or perforation, there was 
no nasal drainage, and the sinus areas were nontender on 
palpation.  The mouth and throat were without inflammation, 
lesion or deformity, and there was no apparent difficulty 
with swallowing.

May 2002 VA medical treatment notes indicate that the veteran 
complained of earache, headaches, sinus problems and 
dizziness for about two weeks.  The veteran was found to have 
had congested nasal mucosa, no discharge, sinus point 
tenderness, and post drips.  The veteran was diagnosed as 
having sinusitis, and was proscribed medication, including 
amoxicillin.

The veteran was afforded another VA examination in July 2004.  
The veteran then reported that flare-ups of sinusitis still 
occurred and that the last had occurred approximately two 
weeks prior, that no treatment had been given, and that it 
just resolved on its own.  The veteran stated that he had had 
purulent discharge, usually clear to dark green in color, 
with no dyspnea at rest or on exertion, no current treatment, 
surgery, medication, or oxygen.  He also reported that he 
usually had headaches along with the nasal congestion and 
difficulty breathing through his nose.  The veteran reported 
no periods of incapacitation.  On physical examination, 
turbinates were enlarged and boggy in nature with white 
discharge, with the left greater than the right.  The veteran 
was diagnosed as having sinusitis with intermittent 
recurrences reported by the veteran. 

The veteran was afforded another VA examination in February 
2006.  On examination, the veteran reported that he first 
began to develop congestion, runny nose, and cough beginning 
in 2000, and was treated intermittently with several courses 
of antibiotics and decongestants, but that his condition had 
gotten progressively worse.  He reported that he was 
currently treated with afrin nasal spray as needed, and OTC 
Tylenol decongestant, both of which he used about one year 
before.  It was noted that the veteran did not have a history 
of incapacitating episodes, but did have a history of non-
incapacitating episodes, during which he experienced the 
symptoms of headache, purulent drainage, and sinus pain, that 
the episodes per year were near constant.  The veteran noted 
that he had constant nasal congestion and constant dull pain 
below the eyes, but that he tolerated symptoms and had not 
used medication in about one year, and that he had occasional 
difficulty breathing through his nose.  On examination, there 
was noted to be crusting, with nasal mucosa pink with no 
polyps, no tenderness to palpation over the frontal and 
maxillary sinuses, and partially decreased patency of the 
nares, with about 20 percent left and right nasal 
obstruction.  Sinus films from July 2004 were noted to have 
shown a normal evaluation of the sinuses.  A February 2006 
diagnostic report revealed all paranasal sinuses to be well-
developed and clear with no bony pathology of the sinuses 
noted, and the veteran was diagnosed as having clear sinuses.  
The veteran was diagnosed as having rhinitis, and it was 
noted that there was no significant effect on the veteran's 
usual occupation or on daily activities.

After reviewing the record and resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran's 
chronic sinusitis approximates the criteria for a 30 percent 
disability rating under DC 6513.  However, the veteran's 
chronic sinusitis does not more closely approximate the 
criteria for a 50 percent disability rating under DC 6513 
than those for a 30 percent disability rating.

Resolving doubt in favor of the veteran, the Board finds that 
the veteran's chronic sinusitis approximates more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  On July 2004 VA examination, the veteran reported 
reoccurring non-incapacitating flare-ups of sinusitis, which 
were not severe enough to seek medical treatment, and were 
characterized by purulent discharge, headaches, nasal 
congestion, and difficulty breathing through his nose.  On 
physical examination, turbinates were found to be enlarged 
and boggy with white discharge.  On February 2006 VA 
examination, the veteran reported a history of near constant 
non-incapacitating sinusitis episodes, during which he 
experienced the symptoms of headache, purulent drainage, and 
sinus pain.  On examination, there was noted to be crusting, 
no tenderness to palpation over frontal and maxillary 
sinuses, and partially decreased patency of the nares, with 
about 20 percent left and right nasal obstruction.

Thus, with respect to the question of whether the veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, the veteran's subjective reports, 
substantiated by the objective findings on VA medical 
examinations, places the evidence of record into relative 
equipoise.  Resolving doubt in the veteran's favor, a higher 
evaluation of 30 percent for chronic sinusitis is warranted.

However, the Board finds that the veteran's sinusitis does 
not approximate the criteria for a 50 percent rating under DC 
6513.  The veteran's sinusitis, although recurring, has never 
been noted to be more than mild, and the record reflects no 
radical or repeated surgeries, or any surgeries at all.  
Furthermore, the Board notes that sinus films from July 2004 
were noted to have shown a normal evaluation of the sinuses, 
and a February 2006 diagnostic report revealed all paranasal 
sinuses to be well-developed and clear with no bony pathology 
of the sinuses noted, and the veteran was diagnosed as having 
clear sinuses.  Moreover, the Board notes that on February 
2006 VA examination the veteran reported that although he was 
treated with afrin nasal spray as needed and OTC Tylenol 
decongestant, he had not used either in about one year.  In 
short, the record does not reflect symptomatology of chronic 
sinusitis that approximates the severity of the criteria for 
a 50 percent rating under DC 6513.

Accordingly, a disability rating of 30 percent, but no more, 
is warranted for chronic sinusitis.

C. Patellar tendonitis

For patellar tendonitis of both the left and right knees, the 
veteran is rated under hyphenated DC 5099-5020, and is 
therefore rated under the diagnostic code for synovitis.  See 
38 C.F.R. §§ 4.20, 4.27.

Synovitis is rated under the criteria of DC 5003, for 
degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

The Board notes that separate ratings under DCs 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Also, under DC 5257, the following evaluations are 
assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.  38 C.F.R. 
§ 4.71a, DC 5257.

Separate disability ratings are possible for arthritis with 
limitation of motion under DCs 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under DC 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

In the instant case, December 2003 VA medical treatment notes 
indicate that the veteran had been having bilateral knee pain 
for two weeks, and that the pain had been worse than in the 
summer.  The veteran reported treating his knees with Icy-
Hot.  On examination, there was no erythema or swelling, 
there was mild crepitus in both knees and no evidence of 
fluid collections, and pain was elicited on valgus stress 
bilaterally over the side of anserine bursa.  The veteran was 
diagnosed as having a history of tendonitis and pain over 
bilateral medial aspect of the knee, consistent with a 
diagnosis of anserine bursitis.  The veteran was prescribed 
ibuprofen and bilateral knee sleeves.  

March 2005 VA X-rays of the knees revealed no features to 
suggest knee joint effusion, no evidence of fractures or 
dislocations involving the knee joints, and no soft tissue 
abnormalities.  The veteran was diagnosed as having mild 
osteoarthritis, specifically involving bilateral 
patellofemoral articulations bilaterally.  

The veteran was afforded a VA examination in January 2006.  
On examination, the veteran complained of flare ups on a 
daily basis, secondary to increased walking and bending, 
where pain was increased but there was no additional loss of 
motion.  It was noted that the veteran had used knee sleeves 
bilaterally with only slight improvement, and that the 
veteran denied ever having surgery to either knee.  The 
veteran stated that he was actively employed as a mail 
carrier, that over the last year he had missed 25 days of 
work secondary to these problems, that it slowed him down in 
his job and kept him from performing his job to a moderate 
degree, and that he was an active person, but that due to his 
knees he could only stand for approximately 30 minutes and 
walk half a mile.  On physical examination, the veteran had a 
normal gait, no evidence of abnormal shoe wear, no evidence 
of swelling in the knees bilaterally, and only mild crepitus 
bilaterally.  The veteran had range of motion of both knees 
from 0 to 115 degrees.  Both knees were stable to 
varus/valgus stress testing from 0 to 30 degrees, he had a 
negative anterior/posterior drawer test, a negative doll 
test, and a negative Lachman test bilaterally.  He had 5/5 
strength with knee flexion and extension, ankle flexion and 
extension, and great toe flexion and extension, and his rang 
of motion after active muscle testing was the same.  There 
was no difference in range of motion, active, passive, or 
after fatiguing, and no evidence of incoordination. The 
examiner noted that standing anterior/posterior and lateral 
views of the knee showed only mild changes in the 
patellofemoral joint.  

After reviewing the record, for both the left and right 
knees, the Board finds that the veteran's patellar tendonitis 
of does not more closely approximate the criteria for a 20 
percent disability rating under any relevant diagnostic code 
than those for a 10 percent disability rating.

First, the veteran's limitation of motion for either leg does 
not warrant either a rating in excess of 10 percent under DC 
5260 or a separate compensable evaluation under DC 5261.  
Although the veteran has complained of knee pain, on February 
2006 VA examination the veteran's range of motion for each 
leg was noted to be from 0 degrees extension to 115 degrees 
flexion.  Moreover the veteran was noted to have had 5/5 
strength with knee flexion and extension, ankle flexion and 
extension and great toe flexion and extension, with his range 
of motion after active muscle testing noted to be the same, 
and there was no difference in range of motion, active, 
passive, or after fatiguing, and no evidence of 
incoordination.  Thus, even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, the veteran's patellar tendonitis 
of either knee does not more closely approximate limitation 
to 30 degrees of flexion than 60 degrees, and does not more 
closely approximate limitation to10 degrees of extension than 
5 degrees.  Thus, neither a rating in excess of 10 percent 
nor separate compensable disability ratings are warranted for 
either knee under DCs 5260 and 5261.

Second, the record does not reflect recurrent subluxation or 
lateral instability of either knee.  On February 2006 VA 
examination, both knees were stable to varus/valgus stress 
testing from 0 to 30 degrees, and Lachman's was negative.  
Thus, a separate compensable disability rating under DC 5257 
is not warranted.

Accordingly, a disability rating in excess is of 10 percent 
is warranted for neither patellar tendonitis of the left knee 
nor patellar tendonitis of the right knee.

Finally, the Board notes that a December 2007 Informal 
Hearing Presentation by the veteran's representative 
indicates that the veteran contends that his service 
connected disabilities have worsened to the point that he has 
had to leave his job at the U.S. Postal Service as a carrier, 
and that the Postal Service does not have another position 
for him due to the restrictions regarding his disabilities.  
The Board also notes that where the veteran asserts that a 
disability has worsened since his last VA examination, and 
the last examination was too remote to constitute a 
contemporaneous examination, a new examination is required.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).

However, the veteran's December 2007 Informal Hearing 
Presentation does not indicate that the veteran's 
disabilities have worsened since his most recent compensation 
and pension examinations, or indicate which disabilities have 
worsened or in what way they have worsened.  There is, in 
short, no indication that any of the veteran's disabilities 
have worsened since his most recent compensation and pension 
examinations, or that such examinations are not adequate to 
constitute contemporaneous examinations.  Therefore, the 
Board finds that the most recent VA examinations of record 
are adequate as contemporaneous examinations of the veteran's 
current levels of disability, and that remand for a new 
examination or examinations is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV. Extra-Schedular Consideration

The Board again notes that a December 2007 Informal Hearing 
Presentation by the veteran's representative indicates that 
the veteran contends that his service connected disabilities 
have worsened to the point that he has had to leave his job 
at the U.S. Postal Service as a carrier, and that the Postal 
Service does not have another position for him due to the 
restrictions regarding his disabilities.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  The above decisions are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Id.

In the instant case, the record does not reflect such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  There is no indication in the 
record, and the veteran has not asserted, that any service-
connected disability presents such unusual symptoms or 
circumstances that that the Rating Schedule does not 
adequately contemplate the symptomatology of any of the 
veteran's disabilities.  Accordingly, the Board finds that 
the criteria of the Rating Schedule for each of the veteran's 
service-connected disabilities reasonably describe the 
veteran's disability level and symptomatology, and thus finds 
that the criteria for submission of assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met. 




	(CONTINUED ON NEXT PAGE)




















ORDER

New and material evidence not having been submitted to reopen 
a previously denied claim of entitlement to service 
connection for residuals of an injury to the left ring 
finger, the appeal is denied.

New and material evidence not having been submitted to reopen 
a previously denied claim of entitlement to service 
connection for lumbosacral strain (claimed as mechanical low 
back pain), the appeal is denied.

Entitlement to an increased rating in excess of 10 percent 
for GERD is denied.

Entitlement to an increased rating to 30 percent, but no 
more, for chronic sinusitis is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for patellar tendonitis, left knee, is denied.

Entitlement to an increased rating in excess of 10 percent 
for patellar tendonitis, right knee, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


